RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s request for continued examination, claim amendments, and remarks filed on 11/2/2022 have been received. In the response filed on 11/2/2022, claim 1 was amended. 
Claims 1, 2, 4-10, and 13-18 are pending. 
Claims 13-15 are withdrawn from consideration. 
Claims  3, 11, and 12 are canceled. 
Claims 1, 2, 4-10, and 16-18 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2022 has been entered.

Withdrawn Rejections
The 35 USC 103 rejections of claims 1, 2, 4-10, and 16-18 as being unpatentable over Srbljin in view of Lee, made of record in the office action mailed on 5/2/2022, have been withdrawn due to applicant’s amendment filed on 11/2/2022. The broadening amendment filed on 11/2/2022 obviated the need for the teaching of Lee. The previously presented rejection provided a second rejection for the now deleted phrase, “the oil comprises one or more added oil soluble aroma components”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Srbljin et al., WO 2015/000885 A1. 
Regarding claims 1 and 18: Srbljin discloses a creamer composition (p. 4, ln. 10). Srbljin discloses the creamer composition comprises protein (p. 7, ln. 11), which may be casein or a salt thereof (caseinate, p. 7, ln. 15). Srbljin discloses the creamer composition comprises oil (p. 6, ln. 8). Srbljin discloses the creamer composition is in the form of a powder (p. 7, ln. 2). 
weight ratio of the casein or salt thereof to the oil is about 0.005:1 to about 0.035:1 (claim 1, ln. 2-3) and the weight ratio of the casein or salt thereof to the oil is about 0.015:1 to about 0.025:1 (claim 18)
Srbljin discloses the creamer composition comprises protein in weight ranges of 0.5-15%, 1.5-10%, 1.5-5%, between about 0.1-3%, between about 0.2-2% protein, and between about 0.5% to about 1.5% protein (p. 7, ln. 11-14). 
Srbljin discloses the creamer composition comprises oil in weight ranges of between 1% to 40%, 5-40%, 10-40%, 5-30%, and between 10-30% (p. 6, ln. 14-16). 
As such, Srbljin suggests range of ratios including 0.0125:1 to 15:1 (calculation: 0.5% protein:40% oil = 0.0125:1; 15% protein:1% oil = 15:1) and 0.00333:1 to 0.3:1 (calculation: 0.1% protein:30% oil = 0.00333:1; 3% protein:10% oil = 0.3:1). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
the creamer composition does not comprise any low molecular weight emulsifier (claim 1, ln. 4-5)
Srbljin suggests low molecular weight emulsifiers are not required. Srbljin discloses the creamer composition “may comprise low molecular weight emulsifiers” (emphasis added, p. 5, ln. 13-14). Srbljin discloses exemplary creamer compositions that contain no emulsifier (p. 9, Table 2; p. 10, Table 3). Srbljin discloses the “skilled person may produce other variants of creamers” (p. 10, ln. 2). Thus, Srbljin suggests a creamer may lack low molecular weight emulsifiers. 
Regarding claims 2 and 16: Srbljin discloses the creamer composition comprises protein, which may be casein or a salt thereof (caseinate, p. 7, ln. 15). Srbljin discloses the creamer composition comprises protein in weight ranges of 0.5-15%, between about 0.1-3%, between about 0.2-2% protein, and between about 0.5% to about 1.5% protein (p. 7, ln. 11-14). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 4: Srbljin discloses the casein or salt thereof may be sodium caseinate (p. 7, ln. 17). 
Regarding claim 5: Srbljin discloses the oil may be palm kernel oil, canola oil, soy bean oil, sunflower oil, safflower oil, cotton seed oil, palm oil, coconut oil, milk fat, corn oil, and mixtures thereof (p. 6, ln. 10-11). 
Regarding claim 6: Srbljin discloses the creamer composition may include sweetener (p. 7, ln. 9). 
Regarding claim 7: Srbljin discloses buffers and stabilizing agents are optional (“may further include a buffering agent”, emphasis added, p. 7, ln. 33; “may comprise a hydrocolloid. Hydrocolloids may help to improve physical stability of the composition”, p. 7, ln. 23-25). Thus, Srbljin suggests a creamer may lack buffers and stabilizing agents.  
Regarding claims 8 and 17: Srbljin discloses the creamer composition comprises oil in ranges of between 1% to 40%, 5-40%, 10-40%, 5-30%, and between 10-30% (p. 6, ln. 14-16).
Regarding claim 9: The phrase "wherein the composition is in the form of a powder obtainable by a process comprising the steps of (i) adding a gas under high pressure into the composition, and (ii) drying the composition to form a powder" is a process limitation in the product claim. Therefore, the claim is a product-by-process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113.
In the present case, the process limitations suggest a creamer composition in the form of a powder. Srbljin discloses the creamer composition is in the form of a powder (p. 7, ln. 2).
Regarding claim 10: Srbljin discloses the creamer has enhanced taste and/or aroma profile (p. 4, ln. 10). Srbljin discloses the oil component comprises roast and ground (r&g) coffee (p. 4, ln. 13-14). Roast and ground (r&g) coffee has coffee aroma and/or coffee flavor. 

Claims 1, 2, 4-10, and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over one of Srbljin et al., WO 2015/000885 A1; as applied to claims 1, 2, 4-10, and 16-18 above, and in further view of Sher et al., WO 2013/149869 A1. 
NOTE: The rejections cite to the English language translation of Lee. 
Srbljin is relied on as above. 
Srbljin discloses the creamer composition “may comprise low molecular weight emulsifiers” (emphasis added, p. 5, ln. 13-14).
Srbljin does not expressly disclose the creamer composition does not comprise any low molecular weight emulsifier. 
Sher is drawn to creamer compositions (abstract). Sher discloses the creamer has good physical stability without the need for low molecular emulsifiers (abstract, p. 2, ln. 26-27). Sher discloses low molecular weight emulsifiers may be perceived as artificial by consumers (p. 1, ln. 28-29). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a creamer composition, as taught in Srbljin, wherein the creamer lacks a low molecular emulsifier, as taught in Sher, to obtain a creamer composition that does not comprise any low molecular weight emulsifier. One of ordinary skill in the art at the time the invention was filed would have been motivated to make a creamer without any low molecular weight emulsifier because consumers perceive low molecular weight emulsifiers may be perceived as artificial (Sher, p. 1, ln. 28-29) and the composition has good physical stability without the need for low molecular emulsifiers (Lee abstract and p. 2, ln. 26-27). 
The reasons for rejecting the remaining limitations of claim 1 and claims 2, 4-10, and 16-18 apply here as above. 

Response to Arguments
Applicant's arguments filed 11/2/2022 have been fully considered but they are not persuasive. 
Applicant argues the prior art fails to disclose the creamer composition is "capable of forming a creamy layer, preferably a creamy foam layer, on top of a beverage or liquid food product, wherein the creamy layer comprises a plurality of oil droplet aggregations” (remarks, p. 6). Examiner is not persuaded by this argument for the following reasons. First, the argument is not commensurate in scope with the claims. The claims do not recite the creamer composition is "capable of forming a creamy layer, preferably a creamy foam layer, on top of a beverage or liquid food product, wherein the creamy layer comprises a plurality of oil droplet aggregations”. Second, the argument is drawn to properties flowing from a future intended use. The claims are drawn to a product that is a creamer composition. The properties (forming a creamy layer, preferably a creamy foam layer, on top of a beverage or liquid food product, wherein the creamy layer comprises a plurality of oil droplet aggregations) relate to aspects of a product made from the recited creamer composition. The properties are not present in the claimed creamer composition itself. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619